Citation Nr: 0705032	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (ED).

2.  Entitlement to an initial disability rating in excess of 
10 percent for diabetes mellitus prior to January 30, 2002, 
and in excess of 20 percent since January 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
September 2001 decision, the RO granted service connection 
and assigned a 10 percent evaluation for diabetes mellitus, 
effective July 9, 2001.  In a November 2001 decision, the RO 
changed the effective date for the grant of service 
connection to August 30, 2000.  

In a decision of July 2002, the RO denied service connection 
for ED as secondary to service-connected diabetes mellitus.  
By an August 2002 decision, the RO increased the rating for 
the service-connected diabetes to 20 percent, effective 
January 30, 2002.  

As the appeal regarding the evaluation of the service-
connected diabetes mellitus involves an original claim, the 
Board has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A hearing was held in July 2006 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

At his personal hearing, the veteran testified that he first 
experienced problems with ED while in service.  
Alternatively, he testified that problems with ED had 
increased considerably since he had developed service-
connected diabetes.  

A clinical entry from J.T., M.D., indicates that the 
veteran's diabetes has been present since 2001.  Treatment 
entries from C.T.W., M.D., the veteran's urologist, indicate 
that ED has been present since 1986.  A December 2004 
clinical entry by Dr. C.T.W., included the impression that ED 
was secondary to diabetes.

An August 2003 VA genitourinary examination included a VA 
physician's opinion that it was unlikely that the veteran's 
ED was directly related to his diabetes because ED had 
predated the onset of diabetes.  The VA physician's opinion 
rules out a direct cause-and-effect relationship between 
service-connected diabetes and ED; however, that opinion is 
silent as to service incurrence of ED or as to whether 
service-connected diabetes may have aggravated the ED.  

Service connection may be granted for disability that is 
proximately due to or aggravated by service-connected disease 
or injury.  Effective October 10, 2006, VA amended 38 C.F.R. 
§ 3.310 to incorporate the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

The Board finds that it may be potentially prejudicial to 
adjudicate the veteran's claim at this time without his 
notice of the amendment to 38 C.F.R. § 3.310 and obtaining a 
clarifying opinion as to whether there is any relationship 
between the service-connected diabetes mellitus and ED and if 
so, establishing the baseline level of severity of the 
nonservice-connected condition.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

With regard to the claim for increased rating for diabetes 
mellitus, the veteran was last afforded a VA examination in 
March 2003 and he claims increased symptomatology during the 
years since.  He should be reexamined.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The Board further notes that subsequent to the most recent 
supplemental statement of the case (SSOC), the veteran 
submitted VA outpatient reports, dated from February 2006 to 
May 2006, and these reports contain clinical entries 
pertinent to his service-connected diabetes.  The RO did not 
issue another SSOC after receiving those records, and this 
must be done.  38 C.F.R. § 19.37. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the ED.  Following examination and review 
of the claims folder, the examiner should 
provide opinion with respect to the 
following questions:  

a) Is it is at least as likely as not 
that the ED was incurred in service; or  

b) Is it at least as likely as not that 
the ED was caused or aggravated by the 
service-connected diabetes mellitus?

c) If the veteran's ED was aggravated by 
his service-connected diabetes, to the 
extent possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the ED before the onset of aggravation 
and the current level of severity.

Complete rationale for any opinion 
expressed must be provided.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the severity of the service-connected 
diabetes.  The examination should include 
a review of his history and current 
complaints, as well as a comprehensive 
clinical evaluation.  

The examiner should complete the 
Disability Evaluation Examination 
Worksheet which is relevant to evaluating 
diabetes mellitus.  Specifically, the 
examiner should describe any restriction 
of the veteran's activities.

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  

3.  Review the reports of the VA 
examinations to ensure they respond to 
the questions posed and provide the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
readjudicate both claims, to include 
consideration of staged ratings for the 
service-connected diabetes mellitus.  If 
any benefit sought on appeal remains, 
send him and his representative an 
appropriate SSOC and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  The SSOC must address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


